                                           Case 5:20-cv-07781-SVK Document 8 Filed 12/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     GREGORY C. COATES,                                  Case No. 20-7781-SVK
                                  12                     Petitioner,
Northern District of California
 United States District Court




                                                                                             ORDER OF TRANSFER
                                  13               v.

                                  14     GOVERNOR OF CALIFORNIA,
                                  15                     Respondent.

                                  16

                                  17          Petitioner, a state prisoner at San Quentin State Prison, has filed a petition for a writ of
                                  18   habeas corpus under 28 U.S.C. § 2254. Petitioner challenges his state conviction from the
                                  19   Superior Court of Riverside County. Venue for a habeas petition is proper in either the district of
                                  20   the confinement or the district of conviction. See 28 U.S.C. § 2241(d). However, petitions
                                  21   challenging a conviction or sentence are preferably heard in the district of conviction. See Habeas
                                  22   L.R. 2254-3(b)(1); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Here, because
                                  23   petitioner challenges a conviction from Riverside County, the Central District of California,
                                  24   Eastern Division, is the district of conviction.
                                  25          //
                                  26          //
                                  27          //
                                  28
                                       Case No. 20-7781 SVK (PR)
                                       ORDER OF TRANSFER
                                           Case 5:20-cv-07781-SVK Document 8 Filed 12/02/20 Page 2 of 2




                                   1          Accordingly, this case is TRANSFERRED to the United States District Court for the

                                   2   Central District of California, Eastern Division. See 28 U.S.C. § 1406(a). The Clerk shall

                                   3   terminate all pending motions and transfer the entire file to the Central District of California.

                                   4          IT IS SO ORDERED.

                                   5   DATED:      December 2, 2020
                                   6                                                          SUSAN VAN KEULEN
                                                                                              United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
